—Order, Supreme Court, New York County (Walter Tolub, J.), entered October 17, 1995, which granted defendant’s summary judgment motion to dismiss the complaint, unanimously affirmed, without costs.
The documentary evidence established that the City did not receive prior written notice of the alleged defective condition as required by Administrative Code of the City of New York § 7-201 (b), and plaintiff’s conclusory allegations do not create a triable issue with respect to any of the exceptions to the writ*217ten notice requirement (see, Elstein v City of New York, 209 AD2d 186). Plaintiffs remaining contentions are without merit. Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.